Citation Nr: 1737258	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for distal ulnar neuralgia with surgical repair of the 5th lateral digit associated with residuals of a right hand injury.  

2.  Entitlement to a compensable rating for the residuals of an injury to the right hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision denied entitlement to a compensable rating for the residuals of a right hand injury, 20 degree ulnar deviation at the proximal interphalangeal (PIP) joint of the right little finger and residual degenerative joint disease.  

In June 2014, the Veteran testified before the undersigned at a Board hearing.  A transcript is in the file.  

This matter was previously before the Board in October 2014, when it was remanded for additional development.  

After the development was completed but before the appeal was returned to the Board, the RO issued a March 2015 rating decision that granted service connection for distal ulnar neuralgia with surgical repair of the 5th lateral digit, as it was determined to be secondary to the service connected residuals of the right hand.  A 10 percent rating was assigned.  Service connection for a surgical scar of the little finger was also granted, with a zero percent rating.  The zero percent rating for the residuals of the right hand injury was continued.  

The Veteran has not initiated an appeal of the 10 percent rating for the neuralgia.  However, the Board notes that the symptoms associated with the neuralgia were among those which led the Veteran to request an increased rating for his right hand disability.  It follows that he would expect this disability to be a component of his claim for an increased rating for his hand.  The 10 percent rating assigned is less than the maximum available benefit.  Therefore, the Board will assume jurisdiction over the evaluation of the neuralgia.  AB v. Brown, 6 Vet. App. 35 (1993).  The issues have been characterized accordingly. 

Additional VA treatment records have been added to the record since the most recent supplemental statement of the case was issued.  In July 2017, the Veteran's representative waived RO review of this material. 


FINDINGS OF FACT

1.  The Veteran's distal ulnar neuralgia equates to no more than mild incomplete paralysis of the ulnar nerve.  

2.  The Veteran is in receipt of the highest rating available for ankylosis or limitation of motion of the little finger. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for distal ulnar neuralgia with surgical repair of the 5th lateral digit associated with residuals of a right hand injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124, 4.124a, Code 8516 (2016). 

2.  The criteria for entitlement to a compensable rating for the residuals of an injury to the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Codes 5003, 5227, 5230 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification in a December 2010 letter prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his hand, as well as a VA examination of the peripheral nerves.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained.  He presented testimony pertaining to his disability in June 2014.  The Veteran has not identified any pertinent private medical records.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that he is entitled to higher ratings for his service connected right hand disability.  At the June 2014 hearing, he described pain and tingling in his finger, which increased with use.  He also described swelling when using his hand for extended periods, and notes that his injury becomes and remains very painful during cold weather.  The Veteran testified that he has not missed work due to his symptoms, but that he sometimes has to delay finishing his work or ask others for help in completing a task when his hand becomes too painful.  6/30/2014 Legacy Content Manager (LCM), Hearing Transcript, p. 1.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Neuralgia

The Veteran's distal ulnar neuralgia is evaluated under the rating criteria for neuralgia of the ulnar nerve.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Complete paralysis of the ulnar nerve is characterized by symptoms such as a "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb, and weakened flexion of the wrist, and is evaluated as 60 percent disabling for the major hand, and 50 percent disabling for the minor hand.  Severe incomplete paralysis is evaluated as 40 percent disabling for the major hand and 30 percent disabling for the minor hand.  Moderate incomplete paralysis is evaluated as 30 percent disabling for the major hand and 20 percent disabling for the minor hand.  Mild incomplete paralysis is evaluated as 10 percent disabling for each hand.  38 C.F.R. § 4.124a, Code 8516.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran was afforded a January 2011 VA examination to evaluate his hands.  In pertinent part, he complained of intermittent pain rated as 5 or 6 out of 10, which starts in the distal joint of the small finger and radiates into the PIP joint and then the wrist.  There was also intermittent numbness which can occur with pain or occasionally by itself.  These episodes occurred three to four times a week, would last two hours, and then would resolve without any treatment.  The pain radiated from the PIP joint along the ulnar aspect of the hand into the ulnar aspect of the wrist.  Lifting and grasping were intermittently painful.  It did not affect his activities of daily living but decreased his ability to perform data entry; he had not missed any time at work.  On examination, there was no decrease in hand strength or dexterity.  Paresthesias were reported.  At the conclusion of the examination, the diagnoses included paresthesias of an unclear etiology and with a normal sensory examination.  The examiner indicated that there were significant effects on the Veteran's occupation due to decreased manual dexterity and pain.  1/21/2011 VBMS, C&P Exam, p. 1.  

An examination of the peripheral nerves was conducted in March 2015.  The Veteran's electronic records were reviewed by the examiner.  His symptoms included moderate intermittent pain, moderate paresthesias and/or dysesthesias, and numbness of the right upper extremity.  He did not have constant pain.  Muscle strength testing was 5/5, including right wrist flexion, grip, and pinch.  There was no muscle atrophy.  The sensory examination was intact.  The examiner opined that there was mild incomplete paralysis of the ulnar nerve.  When pain was present, the Veteran had difficulty typing, writing, lifting boxes or manipulating small objects.  The diagnosis was distal ulnar neuralgia with surgical repair of the 5th lateral digit of the PIP joint post dislocation.  3/11/2015 VBMS, C&P Exam, p. 1.  

VA treatment records dating from 2015 to 2016 show that the Veteran was seen on occasion for his right hand pain.  In June 2015 the Veteran reported pain that had been 9 on a scale to 10 for the past six years, with an increase to 10 out of 10 with activity.  3/6/2017 VBMS, Capri, p. 77.  He continued to claim pain that was 9 out of 10 in February 2016.  3/6/2017 VBMS, Capri, p. 52.  

The Board finds that the Veteran's distal ulnar neuralgia of the right hand is productive of no more than mild impairment, which merits continuation of the 10 percent rating currently in effect.  The January 2011 VA examination described intermittent pain and numbness that occurred three or four times a week, and which became painful after performing work tasks for a while.  His pain continued to occur intermittently and to be moderate in intensity at the March 2015 examination.  The Board acknowledges that the Veteran described his pain as 9 on a scale of 10 in the June 2015 and February 2016 VA treatment records, but as he also reported that such level of pain had been present for six years, those statements are inconsistent with what he reported to the VA examiners in January 2011 and March 2015.  The sensory examinations have been normal, with normal muscle strength testing.  The March 2015 VA examiner opined that the Veteran's impairment equates to mild incomplete paralysis of the ulnar nerve.  By regulation, the rating can be no more than that for moderate incomplete paralysis.  Given that the Veteran's symptoms were intermittent and not constant on objective examination, the Board agrees with the assessment of the March 2015 examiner, and finds that the assessment of mild impairment is appropriate.  

Right Hand Injury

Entitlement to service connection for the residuals of a right hand injury, with a 15 degree ulnar deviation at the PIP joint of the right lateral finger was granted in a July 1995 rating decision.  This evaluation remains in effect.  An April 2011 rating decision recharacterized the disability as the residuals of a right hand injury, with a 20 degree ulnar deviation at the PIP joint of the right finger and residual degenerative joint disease.  The noncompensable rating was continued, and remains in effect.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Ankylosis of the ring or little finger, whether unfavorable or favorable, is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5227.  Limitation of motion of the ring or little finger is also evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5230.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  These provisions are not for consideration; however, where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran was afforded VA examinations of his right hand disability in January 2011 and March 2015.  The January 2011 examination showed limitation of motion, with objective evidence of pain on motion.  There was no ankylosis.  The March 2015 examination diagnosed degenerative joint disease of the 5th digit PIP with surgical repair of PIP joint post dislocation with 25 degree ulnar deviation deformity with ulnar neuralgia, on the right side. 

However, the highest evaluation available for the Veteran's disability is the zero percent rating that is currently assigned.  38 C.F.R. § 4.71a, Codes 5227, 5230.  Therefore, there is no need for additional discussion of these rating criteria.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has also considered entitlement to an increased rating under other potentially applicable criteria, but there are none that are appropriate to the Veteran's disability.  The only finger for which service connection has been established is the right little finger.  Therefore, other rating criteria that allow for increased ratings based on ankylosis of limitation of motion of multiple digits cannot be utilized.  See 38 C.F.R. § 4.71a, Codes 5216-5226; 5228-5229 (2016).  Entitlement to a 10 percent rating under the criteria for degenerative arthritis has been considered, but the Veteran is service connection for only a single minor joint and not an entire minor joint group, and thus a 10 percent rating cannot be assigned for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5003.  

The Board concludes that the zero percent rating assigned for the Veteran's service connected right hand disability is the highest rating available, and entitlement to a higher rating is not possible.  

Additional Considerations

The Board is aware that a claim for an increased rating can include a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) if raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran does not contend that his disabilities render him unemployable, and the record indicates that he works full time and has not lost any time due to his injuries.  Entitlement to TDIU has not been raised.  


ORDER

Entitlement to an initial rating in excess of 10 percent for distal ulnar neuralgia with surgical repair of the 5th lateral digit associated with residuals of a right hand injury is denied. 

Entitlement to a compensable rating for the residuals of an injury to the right hand is denied. 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


